DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 7, 11, 18, applicants claim the inclusion of a curing agent comprising one or more derivatized polyamines having one or more amine groups derivatized with a non-hydrogen moiety (R).  
R is described (but not defined) in the specification to include alkyl groups, acyl groups, etc. (p. 8, [0019]).
It is unclear as to whether “R” is limited to the groups described in the specification, or any substituent other than H.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robey (US 3,864,300).
Robey exemplifies preparing a coating composition comprising an acrylic resin, an amine selected from diethanolamine, dimethylethanolamine or 2-amino-2-methyl-1-propanol to adjust the pH, TiO2 additive, methoxylmelamine and 4-hydroxy-3-methoxybenzaldehyde, which can be diluted with water to form the desired viscosity for coating (col. 6, Example 1), where the amine meets applicants’ volatile base, methoxylmelamine meets applicants’ curing agent and 4-hydroxy-3-methoxybenzaldehyde is disclosed as being present in amounts effective to essentially eliminate obnoxious odors and the toxic effects of vapors emitted from the composition when heated (col. 1, ll .6-15).
Robey anticipates instant claim 1.

Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/060456.
WO ‘456 discloses an aqueous coating composition comprising an anionically stabilized acrylic-based copolymer (p. 8), 0.1-5 wt% of a derivatized polyamine, such as an alkylated polyalkyleneimie or alkoxylated polyvinylamine, with a degree of derivatization of 50-95% (pp. 12-15), a volatile base in an effective amount to maintain a pH of 9-11, including ammonia (p. 15), additives such as pigments, fillers, dispersants, etc. (p. 17) and other suitable additives, specifically listed to include “odorants” (p. 19).
		WO ‘456 anticipates instant claims 11-13.

Claims 1-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/060456 in view of Rohde (US 2003/0068295), as evidenced by JP H0558869.  For convenience, the machine translation of JP ‘869 will be cited below.
WO ‘456 teaches an aqueous coating composition for architectural purposes comprising an anionically stabilized acrylic-based copolymer (p. 8), 0.1-5 wt% of a derivatized polyamine, such as an alkylated polyalkyleneimie or alkoxylated polyvinylamine, with a degree of derivatization of 50-95% (pp. 12-15), a volatile base in an effective amount to maintain a pH of 9-11, including ammonia (p. 15), additives such as pigments, fillers, dispersants, etc. (p. 17) and other suitable additives, specifically listed to include “odorants” (p. 19).
The masking of malodors, such as ammonia, in plastics is well known in the art, as taught by Rohde (p. 1, [0002]-[0005]).  Rohde teaches the use of odor neutralizers to include an ester combined with fragrances, such as citronella oil (also known as Cymbopogon nardus oil) and eucalyptus oil (p. 4, [0113]), cinnamaldehyde (also known as 3-phenyl-1,2-propenal) (p. 6, [0132]), coumarin (also known as 2H-benzopyran-2-one) (p. 6, [0138]), pinene (also known as 2,6,6-trimethylbicyclo[3.1.1]het-2-ene) (p. 4, [0114]), terpineol (also known as α, α, 4-trimethyl-3-cyclohexene-1-methanol) (p. 5, [0120]), and 2,4-dimethyl cyclohexene carbaldehyde (p. 5, [0126]).  2,4-dimethyl cyclohexene carbaldehyde and 4,5,6-trimethyl-3-cyclohexene-1-carbaldehyde are homologous and would be expected to provide similar odor neutralization due to their structural similarities.
Please consider the following:
2144.06 Art Recognized Equivalence for the Same Purpose [R-08.2012]
I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a combination of the odor neutralizers of Rohde to reduce the odor from the volatile ammonia base, as Rohde teaches that they are suitable for reducing odors from ammonia and that making ammonia is known in the art.
JP ‘869 teaches similar esters, aldehydes, ketones and alcohols as being suitable for masking unpleasant smells in acrylic lattices used for architectural surfaces, teaching the inclusion of more than 0.1 wt% of the perfumes based on the acrylic solids.
WO ‘456 is prima facie obvious over instant claims 1-4.
As to claims 9, 10, 14 and 20, WO ‘456 teaches the 0.1-5 wt% of the derivatized polyamine, which overlaps with the claimed amount of about 4 wt%, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claims 5-8, 16 and 20, JP ‘869 teaches the inclusion of more than 0.1 wt% of a mixture of aldehydes, ketones and alcohols to mask unpleasant smells in acrylic lattices, the range of which overlaps with the claimed range of about 0.2 wt%, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Claims 15 and 17 can be similarly rejected as above.
As to claim 18, WO ‘456 exemplifies preparing the coating composition by mixing water, additives, aqueous polymer emulsion, 29% ammonia to adjust the pH, the setting agent (derivatized polyalkyleneimine), and additional additives.  WO ‘456 also teaches the inclusion of odorants as suitable additives.  Adding the odorant after the neutralized coating composition is prima facie obvious.
WO ‘456 teaches an overlapping amount of curing agent and pH, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05. 
Claim 19 can be similarly rejected as above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/           Primary Examiner, Art Unit 1766